Citation Nr: 1039562	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-11 236	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need 
for regular aid and attendance, or on the basis of being 
housebound.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

On October 7, 2010, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


